Citation Nr: 9921306	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety disorder 
with a history of malnutrition, currently evaluated as 30 percent 
disabling.

2.  Whether the 10 percent disability evaluation assigned for 
headaches is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa 
which continued a 30 percent disability rating for anxiety 
disorder with a history of malnutrition and granted entitlement 
to service connection for headaches at a noncompensable 
disability rating.  During the pendency of his appeal the case 
was transferred to the Louisville, Kentucky RO which granted 
entitlement to a 10 percent evaluation for headaches.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the equitable 
resolution of this appeal.

2.  The veteran's service-connected anxiety disorder with a 
history of malnutrition is manifested by symptoms that most 
closely approximate but do not exceed the following:  
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

3.  The veteran's service-connected headaches are manifested by 
symptoms that most closely approximate but do not exceed 
characteristic prostrating attacks averaging one in two months 
over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent have been met 
for anxiety disorder with a history of malnutrition.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125, 4.126, 4.130, Diagnostic Code 9400 
(1998).

2.  The assignment of an evaluation of 10 percent for headaches 
is appropriate and the criteria for an evaluation in excess of 10 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the current evaluations of his service-
connected anxiety disorder with a history of malnutrition and 
headaches do not adequately reflect the severity of these 
disabilities.  He asserts that the evaluations for anxiety and 
headaches should be increased because they are becoming more 
severe.  He reports that he has increased difficulty dealing with 
people and rarely leaves his house, and that some days his 
headaches are so bad that he must take a narcotic pain killer, 
put an ice-bag on his head and go back to bed.

The Board finds that the veteran's claims are well grounded, see 
38 U.S.C.A. § 5107(a) (West 1991), because a challenge to a 
disability rating initially assigned to a service-connected 
disability is sufficient to establish a well-grounded claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Caffrey v. 
Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (1998).  The Board reviews the extent 
to which a service-connected disability adversely affects the 
veteran's ability to function under the conditions of ordinary 
daily life.  The Board then assigns a rating which, as far as 
practicable, is based upon the extent to which the current 
disability impairs the veteran's earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement with 
a disability rating assigned contemporaneously to a grant of 
entitlement to service connection, the facts of a particular case 
may require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 126.

Anxiety disorder with a history of malnutrition

The veteran was first granted service connection for anxiety 
disorder with a history of malnutrition by a December 1945 rating 
decision that assigned a 50 percent disability rating.  The 
rating was reduced to 30 percent by a February 1952 rating 
decision.  Pursuant to Diagnostic Code 9400, the Board, in a June 
1983 decision, upheld a RO continuation of a 30 percent 
evaluation for anxiety.  The 30 percent rating has been in effect 
ever since.

Revised schedular rating criteria for psychiatric disabilities 
have been in effect since November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, but 
before the conclusion of the administrative or judicial appeal 
process, the applicable provision is the one most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board considers the veteran's claim here 
under both the current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9400, generalized anxiety disorder is evaluated as follows 
for the 30, 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) [30 percent].

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9400 (1995), 
generalized anxiety disorder is evaluated as follows for the 30, 
50, 70 and 100 percent ratings, respectively:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment [30 
percent].

Ability to establish and maintain effective 
or favorable relationships with people is 
considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so 
reduced as to result in considerable 
industrial impairment [50 percent].

Ability to establish and maintain effective 
or favorable relationships with people is 
severely impaired. The psychoneurotic 
symptoms are of such severity and 
persistence that there is severe impairment 
in the ability to obtain or retain 
employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected as 
to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes associated 
with almost all daily activities such as 
fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably 
unable to maintain or retain employment 
[100 percent].

The claims file includes medical records documenting VA 
examination and treatment of the veteran's anxiety after the 
Board's June 1983 decision upholding an RO continuation of a 30 
percent rating for anxiety.  A treatment report from June 1995 
describes the veteran's anxiety as apparently chronic, mild and 
well controlled by medicine.  A report of an August 1995 mental 
examination noted that the veteran appeared to function 
satisfactorily and exhibited normal behavior, self care, 
conversation and an intact memory.  The examiner further noted 
that the veteran appeared rational and direct, with no thought 
disorganization, hesitation, defensiveness, psychoses or 
disruptive mood patterns.  The veteran did not report 
interpersonal problems with his wife or family.  Neither did the 
veteran exhibit objective evidence of discomfort while describing 
his World War II experiences although he did report occasional 
nightmares following reunions with other former prisoners of war 
(POWs) and other soldiers.  A September 1995 treatment report 
notes some slippage of the veteran's cognitive abilities.  A 
November 1995 treatment report notes that the veteran reported 
anxiety, depression, sleep disturbances and intrusive thoughts 
about his service experience as a POW.  March, May and June 1996 
treatment reports note that the veteran's anxiety appeared mainly 
about his declining physical health and memory.  A November 1996 
treatment report notes the veteran's very sharp concentration and 
memory.  A March 1997 treatment report describes the veteran's 
anxiety as stable.  A report of a May 1997 VA mental examination 
again notes the veteran's appropriate and normal dress and 
hygiene, mood, range, movements. speech, thought, cognitive 
function, insight and judgment.  The examiner also noted that the 
veteran displayed no suicidal or homicidal ideation or perceptual 
disturbances.  The examiner diagnosed the veteran with 
generalized anxiety disorder and assigned a Global Assessment of 
Functioning (GAF) score of 55, which the examiner explained as 
indicative of mild social and industrial impairment.  A November 
1997 treatment report describes the veteran's anxiety as stable.

The veteran submitted written statements in December 1997, 
January 1998 and January 1999 describing his anxiety 
symptomatology.  He stated that his short and long term memory 
and his ability to deal with people had become so impaired that 
he could no longer keep part time employment.  The claims file 
also contains a letter from a former employer confirming the 
veteran's statements.  The December 1997 letter states that the 
veteran was encouraged to quit his job because his demonstrated 
lack of motivation, forgetfulness, preoccupation, social 
withdrawal and disinterest in his work and clients had 
jeopardized the employer's reputation and financial well-being.

The Board finds that the veteran manifests substantial symptoms 
consistent with an evaluation in excess of 30 percent for anxiety 
under Diagnostic Code 9400.  The veteran clearly has demonstrated 
occupational and social impairment with reduced reliability and 
productivity due to impaired short- and long-term memory, 
impaired judgment, disturbances of motivation and difficulty in 
establishing and maintaining effective work relationships.  
Furthermore, although the examiner noted that the veteran's 
insight and judgment are "good" and that he demonstrated 
sufficient ability to maintain personal relationships with his 
wife, family and some others, the assigned GAF score of 55 is 
consistent with "moderate social impairment" consistent with a 
50 percent disability rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

In consideration of the foregoing, the Board finds that the 
medical evidence shows the veteran's anxiety to have manifested 
itself to a degree sufficient to warrant a higher schedular 
rating.  Because the Board finds significant evidence supporting 
the veteran's claim for a disability rating in excess of the 
current 30 percent evaluation (but no more than 50 percent), the 
Board is constrained to find that the symptomatology associated 
with the veteran's anxiety more nearly approximates the schedular 
criteria for the next higher 50 percent evaluation.  See 
38 C.F.R. § 4.7; Caffrey v. Brown, 6 Vet. App. at 382.  
Therefore, the Board grants an evaluation in of 50 percent for 
anxiety.


Headaches

The Des Moines RO first granted the veteran entitlement to 
service connection for headaches by a November 1995 rating 
decision that assigned a noncompensable disability rating 
pursuant to DC 8100.  By a January 1997 rating decision the 
Louisville, Kentucky RO increased the evaluation to 10 percent 
pursuant to the same DC.  That rating has been in effect ever 
since.

Under 38 C.F.R. § 4.124a, DC 8100, pertaining to migraine 
headaches, very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrants a 
50 percent rating.  Characteristic prostrating attacks occurring 
on an average of once a month over the last several months 
warrants a 30 percent rating.  Characteristic prostrating attacks 
averaging one in two months over the last several months warrants 
a 10 percent rating, and less frequent attacks are 
noncompensable.

The veteran's service medical records disclose that he sought 
treatment for and was diagnosed with headaches while in service.  
He described the headaches as occurring about once every three 
days and lasting from half a day to all day.  They produced a 
dull pain that was concentrated in the back of the head.

Following separation from service, records of VA treatment and 
examinations and a private physician as well as a written 
statement from the veteran himself from December 1947 to the 
early 1980s disclose that the veteran periodically complained of 
headaches which he sometimes described as "daily" or 
"frequent."  The claims file includes no medical records 
pertaining to headaches from the early 1980s to August 1995.

The claims file includes VA examination and treatment records 
during and after 1995 pertaining to the veteran's headaches.  
During an August 1995 examination the veteran reported daily 
headaches in the vertex of his head lasting several hours which 
he treated with Tylenol and Tylenol III.  The examiner diagnosed 
the veteran with chronic headache syndrome with onset during 
military service.  The veteran's neurological functions were 
described as intact following a September 1995 examination in 
which the examiner also noted a diagnosis of headache secondary 
to hypertension.  The veteran reported symptomatology including 
usually mild, bitemporal daily occurrences which were entirely 
relieved by Tylenol and also occasionally more intense 
occurrences for which the veteran took Tylenol III.  The veteran 
reported that his headaches caused no visual changes, chest pain, 
photophobia, vomiting or associated dizziness.  The examiner 
observed that the symptoms reported by the veteran were not 
consistent with migraine.  September 1995 treatment records 
disclose that the veteran reported that his headaches were not 
debilitating and were less severe than they were 35 years before 
but that the more intense occurrences felt like a nail being 
driven into the top of his head.  At his May 1998 neurological 
examination the veteran reported similar headache symptoms which 
he described as unchanged in character and intensity.  Medical 
records from this time make no reference to prostrating attacks.

In the Board's judgment a review of the medical evidence 
describing the veteran's symptomatology at all times relevant to 
this appeal does not indicate that this disorder was more 
disabling than the current 10 percent.  The record contains no 
evidence of recent prostrating attacks more than once in two 
months.  Review of the rating schedule discloses no other code 
provision applicable to the veteran's headaches under which a 
higher evaluation may be warranted.


Conclusion

In consideration of the foregoing, the Board finds that the 
medical evidence supports a disability rating in excess of 30 
percent for the veteran's anxiety disorder with a history of 
malnutrition.  The symptomatology associated with this disorder 
more nearly approximates the schedular criteria for the next 
higher 50 percent evaluation, but no higher.  See 38 C.F.R. 
§ 4.7.  Therefore, the Board grants a 50 percent disability 
rating for this disorder.

However, the medical evidence does not show that the veteran's 
headaches have manifested themselves to a degree sufficient to 
warrant a higher schedular rating.  The symptomatology associated 
with the veteran's headaches is not shown to more nearly 
approximate the schedular criteria for the next higher 30 percent 
evaluation.  See 38 C.F.R. § 4.7.  Therefore, his claim of 
entitlement to an evaluation in excess of 10 percent for 
headaches must be denied.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered 
whether or not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Board, finds that 
the evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board finds 
that there has been no assertion or showing by the veteran that 
his headaches have resulted in marked interference with his 
employment or necessitated frequent periods of hospitalization.  
In the absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 50 percent disability rating for anxiety 
disorder with a history of malnutrition is granted.

A disability rating in excess of 10 percent for headaches is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

